United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       August 15, 2006

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 05-20225
                             Summary Calendar




UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ADALBERTO RIVERA,

                                         Defendant-Appellant.



                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                         No. 4:02-CR-629-ALL
                        --------------------



Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Adalberto Rivera was convicted of conspiracy to possess with

intent to distribute more than fifty grams of crack cocaine; he was

sentenced to 135 months of imprisonment and a ten-year term of

supervised release.      He appeals the two-year term of imprisonment

imposed following the revocation of his supervised release.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                              No. 05-20225
                                   -2-

      Although that two-year term exceeded the sentencing range in-

dicated by the policy statements in chapter 7 of the United States

Sentencing Guidelines, it did not exceed the statutory maximum term

of   imprisonment   the   district   court   could   have   imposed.   See

18 U.S.C. § 3583(e)(3).     Accordingly, Rivera’s revocation sentence

was neither “unreasonable” nor “plainly unreasonable.”          See United

States v. Hinson, 429 F.3d 114, 120 (5th Cir. 2005), cert. denied,

126 S. Ct. 1804 (2006).     Rivera has not shown error.

      AFFIRMED.